Order entered September 25, 2014




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-14-01104-CV

                           IN THE INTEREST OF A.L.S., A CHILD

                            On Appeal from the 196th District Court
                                    Hunt County, Texas
                                Trial Court Cause No. 79,649

                                          ORDER
       We DENY as moot appellant’s September 10, 2014 motion for an extension of time to

file an affidavit of indigence.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE